United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     December 14, 2005

                                                                Charles R. Fulbruge III
                              No. 04-60481                              Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DANIEL J. RUSH,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                     USDC No. 1:92-CR-88-GuRu
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Daniel J. Rush has requested

leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).      Rush was informed of counsel’s

motion but has not filed a response.        Our independent review of

the brief and the record discloses no nonfrivolous issue for

appeal.   Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.     See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.